 Case 1-17-11785-cjf       Doc 285 Filed 10/14/18 Entered 10/14/18 18:07:57    Desc
                              Main Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                             Western District of Wisconsin


         In re:                                            Case no. 17-11785
                  LAURITSEN FIREWOOD & RENTAL, INC.,
                                 Debtor


                  MOTION TO SELL ASSETS OUTSIDE NORMAL COURSE



         Debtor, by Attorney Joshua D. Christianson of Christianson & Freund,
LLC, respectfully represents:
         1.       On May 17, 2017, Debtor filed for relief under Chapter 11 of the
Bankruptcy Code.
         2.       Among the assets of the Debtors' estate is one Vermeer Grinder,
VIN 1VR2503839100108 (hereinafter the “Grinder”).
         3.       The Debtor scheduled the Grinder as having a value of $350,000.
         4.       The Grinder secures a debt to Agstar n/k/a Compeer Financial in
the amount of $509,268.15 as of May 7, 2018, who holds the first-position
security interest in the Grinder. See Amended Proof of Claim 10-2 Part 14.
         5.       The Grinder acts as security for all   indebtedness to Compeer.
Amended Proof of Claim 10-2 Part 14, Page 3, Paragraph 9.(1).
         6.       The Debtor listed the Grinder for sale with the permission of
Compeer.
         7.       The Debtor has arranged for the sale of the Grinder, upon court
approval, for a sale price of $340,000, to be paid directly to Compeer.
         8.       The Debtor has arranged this sale through its own efforts, and no
sales commission or other costs are expected to be deducted from the sale
price.
         9.       Upon information and belief, Compeer consents to this sale of the
Grinder and the application of the payment to its debt.
 Case 1-17-11785-cjf    Doc 285 Filed 10/14/18 Entered 10/14/18 18:07:57   Desc
                           Main Document     Page 2 of 2

      10.    The offer to purchase is an arms-length transaction, obtained by
regular commercial sales practices.
      11.    Debtors believe this sale to be the best price that can be obtained,
and this sale to be commercially reasonable and in the best interest of debtors
and their creditors.
      12.    The sale will be free and clear of all liens, claims and
encumbrances, with the same to attach to the proceeds of sale in order of their
priority.
      13.    Specifically, the sale price will be wired directly from the buyer to
Compeer.


      WHEREFORE, the Debtors respectfully request that this Court enter an
Order authorizing the Debtors to sell real estate, free and clear of all liens,
claims and encumbrances, with the same to attach to the proceeds of the sale
in the order of their priority, and that the Court grant such other and further
relief as is appropriate.

      Dated October 14, 2018.               CHRISTIANSON & FREUND, LLC
                                            Counsel for Debtors
Post Office Address
920 So. Farwell St., Ste. 1800
P.O. Box 222                            By: __/s/_________________________
Eau Claire, WI 54702-0222                   Attorney Joshua D. Christianson
715/832-1800
